DETAILED ACTION

Claims 1 – 19, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 - 2 and 6 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Langford et al. (U.S. Patent Publication 20170308789).

With respect to claim 1, Langford teaches:
generating a data science model using model data having at least one million data points (see paragraph [0015], where millions of data points are used to create a model);
determining at least one native data resource having native data stored thereon (see paragraph [0071], where native data is translated and then reconstructed);
determining a size of the model data generated from the native data by translating a model query format of the data science model into a native query format of the native data resource (see paragraph [0071], where the data is translated and then reconstructed);
querying the native data resources using the data science model and receiving the model data in response thereto (see paragraphs [0104] and [0108], where the model is updated using the results of the querying and partitioning);
partitioning the model data and transporting the model data to temporary data resources using parallel transmissions based on the partitioning (see paragraph [0042], where the data is partitioned);
reconstituting the model data from the parallel transmissions within the temporary data resources (see paragraph [0071], where the data is translated and then reconstructed);

training the data science model using the model data stored in the temporary data resources (see paragraph [0050], where the model is trained using the data stored as temporary).
With respect to claim 2, Langford teaches:
	generating a first score for the data science model (see paragraph [0054], where scores, or weights, are generated for the model).
With respect to claim 6, Langford teaches:
wherein the native data resources are disposed at a plurality of network locations, the method further comprising:
using a thrift server for transporting the model data from the plurality of network locations (see paragraph [0048], where servers are used to transport data within the network to various locations).
With respect to claim 7, Langford teaches:
based on the determining of the size of the model data generated from the native data, determining and allocating temporary resources for receiving the model data from the native data resources (see paragraph [0050], for temporary data).
With respect to claim 8, Langford teaches:
(a) generating a data science model using model data having at least one million data points (see paragraph [0015], where millions of data points are used to create a model);

(c) determining a size of the model data generated from the native data by translating a model query format of the data science model into a native query format of the native data resource (see paragraph [0071], where the data is translated and then reconstructed);
(d) querying the native data resources using the data science model and receiving the model data in response thereto (see paragraphs [0104] and [0108], where the model is updated using the results of the querying and partitioning);
(e) partitioning the model data and transporting the model data to temporary data resources using parallel transmissions based on the partitioning (see paragraph [0042], where the data is partitioned);
(f) reconstituting the model data from the parallel transmissions within the temporary data resources (see paragraph [0071], where the data is translated and then reconstructed);
(g) engaging the model data, stored in the temporary data resources, with the data science model (see paragraphs [0104] and [0108], where the model is engaged);
(h) generating a score for the data science model based on step (g) (see paragraph [0054], where scores, or weights, are generated for the model);
(i) modifying the data science model (see paragraph [0043], where the model is updated); and

With respect to claims 9 and 15: Langford teaches:
generating a confidence level from the score generated from step (h) (see paragraph [0038], where the level is generated).
With respect to claims 10 and 16, Langford teaches:
(jl) training the data model by repeating steps (c)-(i) for: the pre-determined number of iterations and until the confidence level is above a pre-determined threshold (see paragraphs [0050] and [0065], where the model is trained using the data stored as temporary, for a certain number of iterations).
With respect to claims 11 and 17, Langford teaches:
generating an output display of the confidence levels generated based on the score from step (h) (see paragraph [0033], where a display is generated).
With respect to claims 12 and 18, Langford teaches:
modifying the data science model using machine learning (see paragraph [0043], where the model is updated).
With respect to claims 13 and 19, Langford teaches:
wherein the pre-determined number of iterations is at least 100 iterations (see paragraphs [0050] and [0065], where the model is trained using the data stored as temporary, for a certain number of iterations).

With respect to claim 14, Langford teaches:
a temporary data resource operative to store model data (see paragraph [0050], for temporary data);
a native data resource having native data stored thereon (see paragraph [0071], where native data is stored, translated and then reconstructed);
(a) generating a data science model using model data having at least one million data points (see paragraph [0015], where millions of data points are used to create a model);
(b) determining at least one native data resource having native data stored thereon (see paragraph [0071], where native data is translated and then reconstructed);
(c) determining a size of the model data generated from the native data by translating a model query format of the data science model into a native query format 
(d) querying the native data resources using the data science model and receiving the model data in response thereto (see paragraphs [0104] and [0108], where the model is updated using the results of the querying and partitioning);
(e) partitioning the model data and transporting the model data to temporary data resources using parallel transmissions based on the partitioning (see paragraph [0042], where the data is partitioned);
(f) reconstituting the model data from the parallel transmissions within the temporary data resources (see paragraph [0071], where the data is translated and then reconstructed);
(g) engaging the model data, stored in the temporary data resources, with the data science model (see paragraphs [0104] and [0108], where the model is engaged);
(h) generating a score for the data science model based on step (g) (see paragraph [0054], where scores, or weights, are generated for the model);
(i) modifying the data science model (see paragraph [0043], where the model is updated); and
(j) training the data model by repeating steps (c) - (i) for at least a predetermined number of iterations, the pre-determined number of iterations being at least 10 iterations (see paragraphs [0050] and [0065], where the model is trained using the data stored as temporary, for a certain number of iterations).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Contact Information
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 15, 2021